                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA


MARCOS AHUMADA,                             No. 2:18-cv-3243 DB P

              Plaintiff,

       v.

T. PHIFFER,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendant.                    AD TESTIFICANDUM
                                     /

Marcos Ahumada, CDCR # P-46682, a necessary and material witness in a settlement
conference in this case on October 2, 2019, is confined in California State Prison, Los Angeles
County (LAC), in the custody of the Warden. In order to secure this inmate's attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Carolyn K. Delaney, by video conference from his
place of confinement, to the U. S. District Court, Courtroom #24, 501 I Street, Sacramento,
California 95814, on Wednesday, October 2, 2019 at 9:30 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by video conference, to
      participate in a settlement conference at the time and place above, until completion of the
      settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
      prison no less than two days prior to the settlement conference that the prison’s video-
      conference equipment will connect to the court’s system. Any difficulties shall
      immediately be reported to Judy Streeter, Courtroom Deputy, at (916) 930-4004.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, LAC, P.O. Box 8457, Lancaster, California 93539:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: August 19, 2019




DLB:12
DLB:1/Orders/Prisoner/Civil.Rights/ahum3243.841
